DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-5, as amended by applicants’ submission of 28 January 2021, are pending and presented for examination.
Claims 1-5 are rejected as set forth in greater detail below.

Response to Amendment
Applicant’s arguments with respect to the rejections of previously presented claim 1 under 35 U.S.C. 102(b) over the teachings of each of Perkowski I and Perkowski II have been fully considered and, in view of the amendments specifying that the patient being treated excludes those undergoing acute myocardial infarction under surgical intervention, are persuasive.  Therefore, those rejections have been withdrawn.  
However, upon further consideration of the limitations newly added to the claims, new grounds of rejection are made as set forth below.

Claim Rejections - 35 USC § 112(a): NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Applicants claims as amended exclude from the methods claimed, treatment with D-ribose to preserve cardiac function, those subjects having “acute myocardial infarction conditions under surgical intervention.”
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.
Applicants disclosure as originally filed mentions administrating D-ribose to patients scheduled for, undergoing, or post-surgery (see, e.g., Pg. 7-8, 12), and the acute period of e.g., Pg. 13-15).  Nothing of applicants disclosure as originally filed makes mention of myocardial infarction under surgical intervention, let alone the treatment thereof by the administration of D-ribose encompassed by the instant claims.  See Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)) (explaining that the written description requirement "serves the same function as 'blaze marks on the trees' to help 'find one's way through the woods."').  In the absence of such guidance, as is found here, the “blaze marks” necessary to permit a skilled artisan to extrapolate beyond the particular disclosure are absent, and applicants’ claims fail to satisfy the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Task Force Report (19 Eur. Heart J 1140 (1998)), in view of Reimer (Keith Reimer, et al, The Wavefront Phenomenon of Ischemic Cell Death, 56 Circulation 786 (1977)), and Pauly (D.F. Pauly, et al, The Benefits of Ribose in Cardiovascular Disease, 60 Med. Hypoth. 149 (2003)) (all of record in parent ‘421 and ‘282 applications).
Applicants’ claims are directed to maintaining or improving the cardiac index of a patient in in first response care conditions excluding those experiencing acute myocardial infarction under surgical intervention by the administration of D-ribose.  The examiner considers administration of D-ribose to a patient undergoing acute myocardial infarction by a “first responder” such as an EMT or ambulance staff outside of the excluded surgical intervention as sufficient to address the newly added limitations of Claim 1.
The Task Force Report shows that the salvage of myocardial tissue following AMI is a time-dependent phenomenon, with reperfusion as late as 6 hours following the AMI having no effect on infarct size.  (Pg. 1142).  Indeed, the Task force report indicates that in an optimal circumstance, intervention may be provided by an appropriately trained physician who arrives with the ambulance, clearly addressing either the “emergency medical technician" or “ambulance staff” limitations of newly added claim 15.  (1147).  The Task Force Report particularly indicates that thrombolysis to initiate reperfusion of damaged myocardium should be given at the first opportunity by the first qualified person to see the patient, either at the hospital or before, but specifically within 6-12, preferably less than 6, hours of the AMI event, addressing the “process of compromising” limitations of Claims 1, 5, and 7.  (Pg. 1148, 51).  The Task force report additionally describes a variety of alternative pharmaceutical interventions commonly employed as first response to AMI, even in the pre-hospital phase of treatment, as including aspirin or nitrate administration, (Pg. 1150), particularly oral nitrates (Pg. 1151), as well as oxygen supplementation in acute cardiac events, addressing limitations of Claim 6.  (Pg. 1153-55).

Pauly indicates that ischemia, such as that which takes place following an AMI as discussed by each of Reimer and the Task Force Report discussed above, produces a reduction in myocardial ATP levels which remain depleted for days following the insult, resulting in a negative alteration in myocardial mechanical function.  (Pg. 150).  The rate of recovery of depressed energy and ATP levels following ischemic insult is also critical; administration of D-ribose provides metabolic supplementation to increase nucleotide recovery has been shown to more rapidly replace the ATP pool in subjects suffering ischemic myocardial insult, and would be expected to provide the instantly claimed "maint[enance] or improve[ment] of the patient's cardiac index.”  (Id.).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have supplemented rapid reperfusion following AMI by a first responder such as an EMT or ambulance staff either at or outside of a hospital setting, especially within 6 hours of the onset of AMI, with D-ribose supplementation to effect an improvement in cardiac function.  One having ordinary skill in the art would have been motivated to do so because of the known benefits of beginning reperfusion in patients suffering AMI at the earliest possible instant, particularly within 6 hours of the event, falling well within the window of time the skilled artisan would recognize as the process of compromising cardiac function via loss of myocardial cells and function.  This, coupled with the known decrease in available ATP following ischemic insult which hinders recovery, and the known ability of D-ribose .

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Task Force Report, Riemer, and Pauly as applied to Claim 1 above, and further in view of St. Cyr (International Application Publication WO2005/067548) (of record in parent ‘421 and ‘282 applications).
New Claim 2 specifies that the ribose is to be administered orally to patients able to ingest food and water, and intravenously to patients who cannot.  Claim 3 specifies administering ribose orally in amounts of 2-5g one to four times per day, with Claim 4 specifying the iv dose is between 50-300 mg/kg/hour with pyrogen-free ribose.
Task Force Report, Riemer, and Pauly, discussed in greater detail above, suggest the administration within 6 hours, or while cardiac function is in the process of compromising per the discussion above, of acute myocardial infarction of D-ribose to aid in preservation of cardiac function and recovery from AMI.
Neither Task Force Report, Riemer, nor Pauly teach the oral administration of D-ribose to patients capable of such a route or IV administration of D-ribose to patients incapable of oral delivery, the administration of an oral dose between 2-5 grams of D-ribose administered between 1 and 4 times per day, or that the dose delivered via IV should fall within the range of 50-300 mg/kg/hour of pyrogen-free D-ribose.
St. Cyr discloses oral and IV delivery, in the latter case indicating that the agent is pyrogen-free as required by claims 4, 12, 17, 18, 20, and 21, of D-ribose to, in one embodiment, Abs.).  St. Cyr teaches that fermentation products such as D-ribose are often contaminated with pyrogens which contribute to fever when administered intravenously, and that removing such pyrogens provides a safer alternative when using fermentation products like D-ribose, addressing limitations of Claims 4 and 12.  (Pg.5).  St. Cyr teaches that effective dosages of D-ribose fall within the ranges of 5g delivered orally per day, and between 30-300 mg/kg/hour for IV delivery, addressing the limitations of Claims 3, 4, 9, 12, and 16-21.  (Pg. 3).  In addition to the preferred method of improving recovery following anesthesia, St. Cyr also clearly discloses that the D-ribose dosages described are also suitable for use in the enhancement of myocardial function recovery following cardiac ischemia, implying that the doses discussed could suitably serve as, at the very least, a starting point for the skilled artisan’s consideration of a cardioprotective dosage of D-ribose to be delivered.  (Pg. 5-7).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used D-ribose in amounts of 5g delivered orally per day when patients are capable of oral drug administration, and between 30-300 mg/kg/hour of pyrogen-free D-ribose for IV delivery when oral administration is not feasible, administered within 6 hours of AMI to aid in the recovery from AMI, either before arrival or upon presentation to a hospital or clinic.  One having ordinary skill in the art would have been motivated to do so because the combination of Task Force Report, Riemer, and Pauly suggest the value of D-ribose supplementation within 6 hours of AMI to aid in restoring cellular energy stores needed to preserve the myocardium and cardiac function in patients suffering AMI, and St. Cyr provides 
Because none of the Task Force Report, Riemer, Pauly or St. Cyr references require additional method steps outside the metes and bounds of the administration of ribose in amounts falling within the range of 2-5 grams administered orally one to four times per day, or via IV in amounts falling within the range of 50-300 mg/kg/hour, the examiner asserts the methods which consist of the administration of D-ribose in amounts falling within the range of 2-5 grams administered orally one to four times per day, or via IV in amounts falling within the range of 50-300 mg/kg/hour as a first response to a patient suffering from an acute myocardial infarction are also an obvious modification of the prior art, amounting to little more than selecting a particular method known to beneficially treat ischemic myocardial damage and applying that method to an alternate disease where cardiac damage results from ischemic insult.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Task Force Report, Riemer, Pauly, and St. Cyr as applied to Claims 1-4 above, and further in view of Williams (DO Williams, EA Amsterdam & DT Mason, Hemodynamic Effects of Nitroglycerin in Acute Myocardial Infarction, 51 Circulation 421 (1975)) (of record in parent ‘421 and ‘282 applications).
Task Force Report, Riemer, Pauly, and St. Cyr, discussed in greater detail above, suggest the administration within 6 hours of acute myocardial infarction of D-ribose in amounts of 5g delivered orally per day when patients are capable of oral drug administration, and between 30-300 mg/kg/hour of pyrogen-free D-ribose for IV delivery when oral administration is not feasible to aid in preservation of cardiac function and recovery from AMI.

However, applicants are reminded that the Task Force Report did disclose the advantages associated with the use of pharmaceutical interventions commonly employed as first response to AMI, even in the pre-hospital phase of treatment, as including aspirin or nitrate administration, (Pg. 1150), particularly oral nitrates (Pg. 1151), as well as oxygen supplementation in acute cardiac events.  (Pg. 1153-55).
The task force report does not specify the use of subbuccal nitrates as the preferred route of oral administration of oral nitrates.
Williams discloses the benefits or sublingual nitrate administration in the treatment of acute myocardial infarction (Abs., 424), which the examiner considers as falling within the genus of "subbuccal" nitrate of the instant claims.
It would have been prima facie obvious to have combined oral or IV administration of D-ribose in amounts of 5g delivered orally per day when patients are capable of oral drug administration, and between 30-300 mg/kg/hour of pyrogen-free D-ribose for IV delivery when oral administration is not feasible in the 6 hours following AMI onset suggested by Task Force Report, Riemer, Pauly, and St. Cyr by the concomitant administration of aspirin, oxygen, and sublingual nitrates.  One having ordinary skill in the art would have been motivated to do so because the Task Force Report describes each of aspirin, oxygen, and oral nitrates as suitable acute treatments for AMI, and because Williams teaches that sublingual nitrates in particular are useful in the treatment of AMI.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN M BASQUILL/Primary Examiner, Art Unit 1613